 

FILED

December 11, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19CR00216-JAM
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
TIMOTHY ALLEN HORWATH, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release TIMOTHY ALLEN HORWATH , Case No.

2:19CR00216-JAM_ , Charge _18USC § 2252(a)(2)_ , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__
Unsecured Appearance Bond $100,000.00
Appearance Bond with 10% Deposit
Appearance Bond with Surety
__ Corporate Surety Bail Bond
_v_ (Other) Pretrial conditions as stated on the record.

The defendant shall be released on 12/12/2019 to the pretrial services officer.

Issued at Sacramento, CA on December 11,2019 at 2:49pm

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court
